FILED
                             NOT FOR PUBLICATION                            JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 AHMED ZZIZINGA MUYINGO,                         No. 07-71763

               Petitioner,                       Agency No. A070-367-287

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Ahmed Zzizinga Muyingo, a native and citizen of Uganda, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) denying his

second motion to reopen removal proceedings to apply for deferral of removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
under the Convention Against Torture. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen, Malty

v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004), and we deny the petition for review.

         The BIA did not abuse its discretion in denying Muyingo’s second motion to

reopen because he failed to demonstrate changed circumstances in Uganda to

qualify for the regulatory exception to the time and numerical limitations on

motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty, 381 F.3d at 945

(9th Cir. 2004) (critical question is whether circumstances have changed

sufficiently that a petitioner who previously did not have a legitimate claim now

does).

         We reject Muyingo’s contention that the BIA abused its discretion by failing

to consider the evidence submitted with the motion to reopen. See Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

         PETITION FOR REVIEW DENIED.




NED/Research                               2                                    07-71763